United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2981
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Raymond R. Anderson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                              Submitted: May 4, 2021
                                Filed: May 7, 2021
                                  [Unpublished]
                                  ____________

Before GRUENDER, MELLOY, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Raymond Anderson appeals after he pleaded guilty to child-pornography
offenses and was sentenced by the district court.1 His counsel has moved to withdraw

      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.
and filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
district court’s jurisdiction.

       We reject Anderson’s arguments that the district court lacked personal and
subject-matter jurisdiction. The district court had jurisdiction over violations of
federal law, see 18 U.S.C. § 3231 (providing that district courts have original
jurisdiction, exclusive of state courts, of all offenses against the laws of the United
States); United States v. Hayes, 574 F.3d 460, 471-72 (8th Cir. 2009) (stating that
because the indictment sufficiently alleged violations of the laws of the United States,
the district court had jurisdiction), and 18 U.S.C. § 2252A was validly enacted under
the Commerce Clause, see United States v. Perez-Carrillo, 365 F. App’x 32, 32 (8th
Cir. 2010) (per curiam) (rejecting the claim that Congress exceeded its authority
under the Commerce Clause in enacting § 2252A(a)(5)(B)); see also United States
v. Konn, 634 F. App’x 818, 821 (2d Cir. 2015) (per curiam) (stating that Congress did
not exceed its authority in enacting § 2252A because the internet is a channel and
instrumentality of interstate commerce). Further, the court had personal jurisdiction
over Anderson because he was brought before it on a federal indictment. See United
States v. Hobbs, 550 F. App’x 345, 345 (8th Cir. 2014) (per curiam) (concluding that
the district court had personal jurisdiction over the defendant by virtue of his having
been brought before it on a federal indictment (citing United States v. Marks, 530
F.3d 799, 810-11 (9th Cir. 2008))).

      Finally, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal outside the scope of the
plea agreement appeal waiver. Accordingly, we affirm, and we grant counsel’s
motion to withdraw.
                       ______________________________




                                          -2-